STATE OF VERMONT
                    SUPERIOR COURT — ENVIRONMENTAL DIVISION

                                                }
In re O’Brien Variance Application              }       Docket No. 177-12-12 Vtec
                                                }

                                          Judgment Order

        Georgia and Charles O’Brien (“Applicants”) own property located at 21 Hill Street
Extension in Waterbury, Vermont. Their property was once improved with a single family
home, but Applicants decided that it was more prudent to demolish and replace this home*
than to repair or rehabilitate it.       Following demolition, Applicants decided to build a
replacement residence on their property that would encroach into the front and side yard
setbacks, so they sought a four-foot variance from the front yard setback and a fourteen-foot
variance from the side yard setback. The Town of Waterbury Development Review Board
(“DRB”) approved Applicants’ variance request on November 15, 2012.
        Craig Simmons, Alicia Simmons, George Eget, Betsey Ann Wrask, Ben DeJong, and
Kristin L. Wolf (hereinafter collectively referred to as “Neighbors”) own and occupy homes
along Hill Street Extension that are adjacent to or near Applicants’ property. Neighbors filed a
timely appeal from the variance approvals Applicants received from the DRB. Neighbors were
not so much concerned about the actual variances granted; they in fact confirmed for the Court
that they were not opposed to the Court granting the variances.                 The Neighbors were
concerned, however, with a condition the DRB imposed regarding how the wastewater line
from Applicants’ replacement residence would tie in to an existing wastewater line located
under Hill Street Extension. The wastewater line travels under Hill Street Extension, a private
roadway, and then hooks into a wastewater line under the adjoining public roadway.
Wastewater that travels through these lines ultimately travels to a municipal wastewater facility
for treatment.
        Neighbors were less concerned with the DRB’s condition directing when the wastewater
line from Applicants’ replacement home would tie in to the existing line under Hill Street
Extension than they were about the condition of other wastewater lines serving homes on Hill



* Applicants plan to use the replacement home as a rental property. Their principal residence is located
at another property in Waterbury.

                                                    1
Street Extension.   Specifically, Neighbors were concerned about how necessary repairs or
replacements to those existing lines could be accomplished.
       Applicants have never entered their appearance with this Court in this appeal. The
Court Clerk sent multiple courtesy copies of hearing and conference notices to Applicants. The
Clerk advised in those courtesy copies that if Applicants chose not to enter their appearance
and participate in the Court’s de novo hearing on their application, that their application may
be denied.
       Once the matter became ripe for hearing, the Court scheduled a site visit and trial for
September 4, 2013. Applicants chose not to attend either the site visit or trial. After the Court
confirmed that Applicants were not at trial and had not contacted the Court, the Court
concluded that no party was present to present evidence in support of the pending variance
request. The Court then announced on the record that because no evidence was presented in
support of the pending application, the variance application must be DENIED.
       This Judgment Order is issued so that the Court may fulfill its responsibilities under
V.R.C.P. 58. As a consequence of the Court’s denial of the pending variance application, the
Court does hereby VACATE the November 15, 2012 approval issued by the Town of Waterbury
Development Review Board.
       This concludes the proceedings before this Court.


       Done at Newfane, Vermont this 13th day of September, 2013.




                                                   _______________________________________
                                                    Thomas S. Durkin, Environmental Judge




                                               2